         Case 1:18-cv-02185-LJL Document 374 Filed 07/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

EASTERN PROFIT CORPORATION                )
LIMITED,                                  )
                                          )
      Plaintiff/Counterclaim Defendant,   )
                                          )                 Case No. 18-cv-2185 (JGK)-DCF
      v.                                  )
                                          )
STRATEGIC VISION US, LLC,                 )
                                          )
      Defendant/Counterclaim Plaintiff.   )
__________________________________________)

                 MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Jennifer Donnelli hereby moves for leave to withdraw as counsel for Defendant Strategic

Vision US, LLC, in the above-referenced case. Counsel has accepted another position, and

effective July 9, 2021, will no longer be employed by Graves Garrett, LLC. Defendant Strategic

Vision US, LLC, will continue to be represented by Graves Garrett, LLC.



Dated: July 9, 2021

                                             Respectfully submitted,

                                             GRAVES GARRETT LLC

                                             s/ Jennifer Donnelli
                                             Edward D. Greim, #4240172
                                             Jennifer Donnelli
                                             1100 Main Street, Suite 2700
                                             Kansas City, MO 64105
                                             Telephone: (816) 256-3181
                                             Fax: (816) 256-5958
                                             edgreim@gravesgarrett.com
                                             jdonnelli@gravesgarrett.com
                                             ATTORNEYS FOR
                                             DEFENDANT/COUNTERCLAIM PLAINTIFF
         Case 1:18-cv-02185-LJL Document 374 Filed 07/09/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2021, the foregoing was served via the Court’s Electronic

Case Filing System to all counsel of record.



                                               s/ Jennifer Donnelli
                                               Attorneys for Defendant/Counterclaim Plaintiff




                                                  2
